Citation Nr: 1617446	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for a scar, postoperative, pilonidal cyst.

2.  Entitlement to service connection for residuals of a pilonidal cyst, lower spine, to include coccydynia and to include lower back (thoracolumbar) disability with disc bulges and herniations as secondary to postoperative residuals, pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board Remanded the appeal in May 2014.

The Veteran seeks service connection for "residuals" of a pilonidal cyst, postoperative, as separate from a claim for an increased (compensable) evaluation for a scar.  In particular, the Veteran contends that he has pain in the coccyx, claimed as coccydynia.  The Veteran also contends that coccyx pain has secondarily resulted in a lower back (thoracolumbar) disability with herniation of discs.  The Veteran's claim for service connection for residuals of a pilonidal cyst, postoperative, is recharacterized as listed on the title page of this decision, to include coccydynia and a thoracolumbar disability, claimed as secondary to coccydynia.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (claims should be interpreted to include the benefit the Veteran is seeking).  

In February 2014, the Veteran testified via Videoconference in a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the electronic record. 

The Veteran's claims file is now wholly electronic. 





FINDINGS OF FACT

1.  The objective medical evidence is unfavorable to a finding that the Veteran's scar residual to excision of a pilonidal cyst is tender or painful.

2.  The medical evidence is at least in equipoise to warrant a finding that the Veteran has coccydynia as a residual to a pilonidal cyst, postoperative.  

3.  The preponderance of the medical evidence is against a finding that the Veteran has a current back disability manifested by disc bulges or herniations as secondary to a pilonidal cyst, postoperative.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a postoperative scar, residual to surgical treatment of a pilonidal cyst, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7804, 7805 (2015).

2.  The criteria for service connection for coccydynia are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for a back disability other than coccydynia are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 2007 letter from the Veteran's representative stated that the Veteran seeking "[s]ervice connection for residuals of [a] cyst of the lower spine."  In an October 2007 statement, the Veteran clarified that he experienced pain and sensitivity in the coccyx after removal of a pilonidal cyst.  The Veteran further alleged that poor posture due to coccyx pain caused lower back pain and disc herniation.  
The RO interpreted the claim as a request for a compensable evaluation for a service-connected scar, status post pilonidal cyst.  

In his disagreement with the denial of an increased rating, the Veteran specifically stated that his claim was not limited to a scar.  See January 2010 resubmission of September 2007 claim, with annotations.

Claims for increased ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. 

1.  Claim for compensable evaluation for postoperative scar

Historically, service connection for a scar, postoperative, pilonidal cyst, was granted in 1962, and was rated as noncompensable.  

Following a 2007 claim for an increased rating, the Veteran was afforded VA examination of the postoperative scar residual to excision of a pilonidal cyst in October 2007.  The examiner stated that a scar in the coccygeal area was manifested by normal sensation to soft touch and pin prick.  There was no swelling, redness, or tenderness.  There was no abscess, or cyst in the areas surrounding the scar.  The Veteran reported tenderness to palpation, just above the scar at the S1 level.  The scar was described as 2 millimeters wide and 4 centimeters long.  The examiner noted that the Veteran was not currently being treated for a cyst or for the scar.   In a December 2007 rating decision, the RO continued the noncompensable evaluation for a scar, postoperative, pilonidal cyst.

In November 2009, VA examination disclosed "no change" to the scar.  There was no skin breakdown, and the examiner stated that the Veteran "reports no pain."  The physical examination disclosed no inflammation, edema, or skin breakdown, and the examiner noted that the scar was not painful.  The examiner noted that the Veteran "states that he actually does not have any problems with the scar but has pain at the spinal area of the surgical site."

On VA examination conducted in July 2014, the examiner described the scar in the intergluteal cleft as 5.0 cm by 1.0 cm and non-tender.  

At his 2014 Videoconference hearing before the Board, the Veteran testified that the scar would turn into a cyst and become tender and inflamed.  Transcript (Tr.), February 2014 Videoconference Board hearing at 1, 2.  

Under the applicable criteria, scars that are deep or that cause limited motion are rated 10 percent disabling for area(s) exceeding 6 square inches (39 sq. cm.), or 20 percent for area(s) exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, DC 7801.  Scars that are superficial, do not cause limited motion, and cover an area of 144 inches (929 sq. cm.) or greater are given a 10 percent rating under DC 7802.  The evidence establishes that the scar is superficial and does not limit motion.  The scar is less than 6 square centimeters in size.  DCs 7801 and 7802 are not applicable.

Unstable superficial scars are rated 10 percent disabling under DC 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  The VA clinical records and VA examination reports disclose that no provider has stated or opined that the scar was unstable, and there is no record that the Veteran has reported instability of the scar; the records disclose he has not sought medical treatment for loss of covering (skin) at or around the scar.  DC 7803 is not applicable to warrant a compensable rating.  

Superficial scars that are painful on examination are rated 10 percent disabling.  DC 7804.  The maximum rating for one painful scar is 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804.  In this case, at VA examinations in 2007, 2009, and 2014, the examiners described the scar as non-tender, and the Veteran himself said that the scar itself was not tender but that he had pain in the area behind and above the scar.  The reports of VA examinations establish that the scar was not tender or painful, although there was objective evidence of pain and tenderness in the region of the scar, primarily in the tissues underlying the scar and closer to the coccyx bone.  The Veteran reports "tailbone pain," not scar pain.  The medical evidence allows differentiation of scar pain from pain of the coccyx (coccydynia).  The Veteran's lay complaints of pain in the area of the scar cannot be evaluated both as a painful scar and as coccydynia, since evaluation of the same pain under two different diagnostic codes is prohibited by the governing regulations.  See 38 C.F.R. § 4.14.  The Board finds that it is more accurate to consider the Veteran's complaints of pain in the coccyx as discussed below.

The preponderance of the evidence is against a compensable evaluation for a compensable evaluation for a scar.  There is no reasonable doubt.  38 U.S.C.A. § 5017(b).  The claim is denied.  

In exceptional cases, an extraschedular rating, that is, a rating based on disability factors not considered in the rating schedule, may be provided.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, no examiner or provider has determined that the Veteran's postoperative scar was tender or painful, limited motion, or was otherwise symptomatic.  Pain the region of the scar cannot serve as a factual basis for an increased (compensable) evaluation on an extraschedular basis, since the Veteran's "tailbone pain" has been medically attributed to coccydynia, which is separate from the Veteran's scar residuals.  The Board finds no basis for referral of this claim for consideration of an extraschedular rating.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Consideration of an extraschedular evaluation under Johnson is not appropriate at this time, since the AOJ has not yet effectutated the grant of service connection for coccydynia, addressed belwo, and has not yet assigned a disability rating for that disability.  A determination as to whether evaluation of service-connected disabilities captures all service-connected disability is premature, since at least one disability evaluation remains to be assigned.  

Claims for service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310.  Compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Claim for service connection for coccydynia

In initial claims, the Veteran complained of pain, and clarified that by saying that his coccyx-area pain was more than "just a scar."  By a statement submitted in January 2010, the Veteran contended that he had "aggravating pain" at the base of his spine, and further contended that he had complained of that pain in service after the surgical treatment of his pilonidal cyst.  

A March 1980 clinical record from Internal Medicine Associates reflects that the Veteran sought evaluation for back pain with an onset of eight months to one year earlier. The Veteran's pain was not reproduced by external pressure, but rather, seemed more "internal," the provider stated.  The Veteran noted that the pain was worse with heavy manual labor and with driving.  A diagnosis of probable muscle strain, chronic, was assigned.  The Veteran continued to complain of back pain, especially after driving.  No diagnosis was assigned.  

A March 2000 private clinical record from FDH, MD, reflect that the Veteran was reporting three types of pain, right buttock pain going down the right leg into the calf, pain underneath the right rib cage, and neck pain radiating to the right forearm.  August 2001 and January 2003 treatment notes from Dr. FDH reflect complaints of pain radiating into the thoracic spine and tenderness in the lumbar region as well as thoracic neuralgia around the lower costal margin of the ribs, but these notes do not reflect complaints of coccygeal pain.  

A December 2006 treatment note reflects that the Veteran sought evaluation of pain at the right sacral base.  He reported that onset of that pain was in 1989.  A diagnosis of right sacroiliac joint dysfunction was assigned.

The examiner who conducted a November 2009 VA examination found tenderness to deep palpation at the surgical site, but not at the scar, between the gluteal folds.  The Veteran described moderate constant nagging pain of the coccyx/sacrum.  The examiner did not assign a specific diagnosis.

Statements from the Veteran submitted in December 2008, January 2009, January 2010, among others, reflect that he reported "chronic pain at the base of the spine in the area of the coccyx" following 1961 surgical treatment of a pilonidal cyst . 

VA providers who were treating the Veteran's pain in 2011 assigned a diagnosis of coccydynia for the Veteran's "tailbone pain" and stated that the coccydynia was associated with a prior pilonidal cystectomy.  That diagnosis was added to the Veteran's "Problem List" in 2011.  In October 2012, it was noted that the Veteran had no benefits from a caudal epidural steroid injection.  VA clinical records dated in December 2013 reflect that a special donut-shaped seat was ordered for the Veteran for his "long history of coccydynia."  

At his February 2014 videoconference hearing before the board, the Veteran reiterated that he had experienced coccygeal pain since service.  He testified that this pain, which his doctors called coccydynia, caused him to have poor posture, which, in turn caused degenerative joint disease in the lower back.  Tr. at 7 (the Board interprets the word transcribed as "coax-simia" as "coccydynia.")  

The examiner who conducted July 2014 VA examination did not state whether a diagnosis of coccydynia was appropriate, or provide comment as to onset or etiology of coccygeal pain.

Coccydynia, like tinnitus, is a recognized diagnostic term for a subjective complaint which is medically known to occur, but which cannot be objectively or diagnostically confirmed.  The Veteran has been seeking service connection for his "tailbone pain" since 2007, some 9 years.  Some medical evidence is unfavorable to the Veteran's contention that he has experienced coccydynia since his service.  However, there is no medical evidence that is unfavorable to a current diagnosis of coccydynia.  Competent medical evidence links the Veteran's diagnosis of coccydynia to the Veteran surgical treatment of a pilonidal cyst.  

Resolving reasonable doubt as to onset and etiology of coccydynia in the Veteran's favor, the claim for service connection for coccydynia is granted.  The AOJ will assign the rating and effective date when this decision is effectuated.

3.  Claim for service connection for lower back disability as secondary to coccydynia

Statements from the Veteran submitted in December 2008, January 2009, January 2010, among others, reflect that he reported "chronic pain at the base of the spine in the area of the coccyx" following 1961 surgical treatment of a pilonidal cyst.  The Veteran contends that discomfort and pain in the coccygeal region after the cyst excision led to severely bad posture, which, over time, caused disc bulges and herniations in the back. 

On VA examination conducted in November 2009, the examiner noted the Veteran's report of 1961 pilonidal cystectomy with continued pain at the spinal area of the surgical site, without pain at the scar.  The examiner noted the Veteran's lengthy employment as a pipefitter.  The examiner opined that it was less than likely that the Veteran's low back disability was secondary to pilonidal cystectomy or scar.  In particular, the examiner found it significant that radiologic examination of the thoracic spine showed that the Veteran had thoracic scoliosis.  The examiner concluded that the Veteran's thoracic scoliosis explained his poor posture.  

The November 2009 VA examination report further states that review of multiple medical literature sources disclosed no information to substantiate the contention that the Veteran developed a low back condition with disc herniation as due to poor posture or as secondary to pilonidal cystectomy residuals.  

In a statement dated in February 2014, the Veteran acknowledged that he fell off a ladder in 1999, but stated he did not get "sick pay," or workers compensation, following that fall, contending, in essence that the 1999 injury was not the cause of a current back disability.  

An April 2014 VA neurosurgery progress note reflects that the Veteran's back pain is significantly worse with activity and becomes very severe when the Veteran works.  The Veteran walked in a pronounced flexed position with an antalgic gait.  The neurosurgeon stated that the Veteran was not medically cleared for work and was disabled from physical activity required for the Veteran's employment.  As set forth above, the Veteran was awarded SSA disability benefits effective in 2002.

The examiner who conducted a July 2014 VA examination opined that degenerative disc disease (DDD) or degenerative joint disease (DJD) of the spine was not related to the Veteran's pilonidal cyst, postoperative.  The examiner stated that the medical literature supported this conclusion.  The examiner opined that the Veteran's DJD was age-related, and DDD was both age-related and injury-related, being first manifested after an injury at work.  The examiner emphasized that a pilonidal scar would never cause DDD or DJD.  The VA examiner noted that the objective, radiologic evidence showed that at least some of the Veteran's postural abnormality was medically attributable to thoracic scoliosis rather than to coccydynia, contrary to the Veteran's assertion.  

The examiner opined that the lack of a causal relationship between coccygeal pain and the Veteran's current degenerative back disabilities is also shown by the fact that the Veteran has cervical spine DDD and DJD.  However, the Veteran does not allege that coccydynia affects the posture of his cervical spine, and the medical evidence does not show that the Veteran has any unusual posture of the cervical spine.  Similarly, the examiner opined, the medical evidence showed that the Veteran's pain was most significant in the upper thoracolumbar spine rather than in the lower thoracolumbar spine, as would be expected if coccydynia or the Veteran's posture caused or accelerated DDD or DJD of the spine.  

As described above, the medical opinions are entirely unfavorable to the Veteran's lay assertion that the postural effect of coccydynia caused a back disability other than coccydynia.  The only evidence of link between a pilonidal cyst, postoperative, and DDD or DJD of any segment of the spine is the Veteran's own lay testimony as to his belief that postural changes caused by coccygeal pain resulted in degenerative changes to his spine.  

However, as lay person, the Veteran is unable to directly observe the causation or development of DDD or DJD of any portion of the spine.  The Board has considered the Veteran's lay statements and testimony, including the Veteran's arguments that, since the coccygeal pain began during service, and other back pain was manifested later, the coccygeal pain must have caused or accelerated pain in the rest of the spine.  The Board finds that the unfavorable medical opinions are of greater probative weight as to the cause of the Veteran's current back disabilities, other than coccydynia, than the Veteran's lay assertions.  

The veteran has not shown that a current back disability other than coccydynia was present during service.  The Veteran does not allege that any injury in service or incident of service, other than the residuals of a pilonidal cyst, postoperative, caused a current back disability.  These facts weigh heavily against a finding that the Veteran meets any criteria for service connection on a direct basis.  

The veteran does not allege that a back disability, other than coccydynia, was present during his service or within one year thereafter, nor is there is medical evidence or opinion which would support applicability of a presumption of service connection. 

The preponderance of the evidence is against a finding that the Veteran's coccygeal pain has secondarily caused or aggravated a back disability other than the diagnosed coccydynia.  There is no reasonable doubt.  The criteria for service connection for a back disability manifested by disc bulges or herniations as secondary to or aggravated by residuals of a pilonidal cystectomy must be denied.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran was advised of the criteria for an increased rating for a scar, by a letter issued in October 2007.  The Veteran was notified of the criteria for service connection for herniated discs and back problems by a letter issued in October 2009, and a corrected notice letter issued in October 2009.  These letters addressed all notice elements.  The Veteran acknowledged receipt of these letters.  

As the claim for service connection for coccydynia has been granted, discussion of notice as to that claim is not required.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice as to any claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  

The Veteran's service treatment records are associated with the electronic record.  Records related to the award of SSA disability are associated with the electronic record. Private clinical records identified or submitted by the Veteran are of record. The Veteran was afforded VA examinations in 2007, November 2009, and July 2014.  Lengthy VA clinical records are associated with the claims file.  

The Board's May 2014 Remand directed that the Veteran be afforded contemporaneous VA examination, and that further medical opinion be obtained.  The July 2014 VA examination report and opinions therein meets that requirement.  There has been substantial compliance with the actions directed in that Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The undersigned VLJ specifically addressed the criteria for service connection and for an increased rating for a scar during the Veteran's 2014 hearing.  The VLJ suggested that the Veteran submit any additional evidence he had.  The Veteran has not asserted that VA failed to comply with any duty to assist him during the hearing, nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that VA's duties to the Veteran under 38 C.F.R. § 3.103(c)(2) have been met.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In summary, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  No further action is required to meet those duties.

ORDER

The appeal for a compensable evaluation for a postoperative scar, residual to surgical treatment of a pilonidal cyst, is denied.  

The appeal for service connection for coccydynia is granted, subject to law and regulations governing the effective date of an award of compensation.   

The appeal for service connection for a back disability other than coccydynia is denied.  



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


